DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2019/055830 filed 10/11/2019.
Claims1-15 are pending. 


Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 5/11/2022 is acknowledged.  The traversal is on the ground(s) that coating composition of Groups I-III does not make a contribution over the cited prior art because neither reference suggests a porous clay having a surface area  from about 100 mm2/g to about 400 m2/g. Further the burden of MPEP 803(I)(B) has not been met.  
This is not found persuasive because the common technical feature is taught in the rejection below. Further, consideration of an undue search burden is relevant for applications filed under 111(a), but is not relevant for restriction of national stage applications filed under 35 USC 371. See MPEP 201. MPEP states “Restriction practice under MPEP 806 is applied to national applications under 111(a) while unity of invention practice under MPEP 1800 is applied to national stage applications.” Furthermore, MPEP 1893.03(d) states, “As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Therefore, applicants argument based on undue search burden above is not found persuasive since these are not criteria for a proper restriction for a national state applications filed under 35 USC 371.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2009/0035478) in view of Morohoshi et al. (US 2008/0273045).
Regarding claim 1: Zhou is directed to a surface treatment composition comprising an inorganic pigment and a metal salt fixer, wherein the
inorganic pigment includes kaolin clay (abstract, [0015] and [0016]). Zhou doesn’t mention a porous clay has a surface area from about 100 m2/g to about 400 m2/g. 
Morohoshi is directed to a porous ink receiving layer containing kaolin having a surface area of 150 m2/g or more [0049]. One skilled in the art would have been motivated to have selected the porous clay of Morohoshi as the clay of choice in Zhou to provide a coating composition with enhanced ink absorbing property. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the porous clay of Morohoshi as the clay of choice in Zhou.
Regarding claim 3: Kaolin is a hydrous aluminium phyllosilicate.  
Regarding claim 4: A specific amount of pigment is not mentioned. However, case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). In the present case, the claimed amount include a large range since no basis is provided, e.g. based on the total weight of the coating composition, or based on the base paper, etc. One skilled in the art would have been motivated to have selected an amount of porous clay of kaolin given the breadth of the claimed range as well as the case law cited above. Therefore, it would have been obvious to one skilled in the art to have selected an amount of porous clay of kaolin within the scope of claim 4. 
	Regarding claim 5: The ink pigment fixation agent is a metallic salt. 
	Regarding claim 6: The metallic salt includes an anion selected from chlorides, iodides, bromides, nitrates, sulfates, sulfites, phosphates, chlorates, acetates, carboxylates and combinations thereof.
	Regarding claim 7: The metallic salt includes a cation selected from such as sodium, calcium, copper, nickel, magnesium, zinc, barium, iron, aluminum and chromium ions.
	Regarding claim 8: The amount of fixer is 2-10 kg/Ton, or 0.22-1.65 wt% ([0023] Zhou). 
	Regarding claim 9: The composition comprises a polymeric binder. 
	Regarding claim 10: The composition comprises water-soluble and/or water-dispersible polymeric carrier. (abstract Zhou). 



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2009/0035478) in view of the Datasheet for Fulacolor-XW. 
Regarding claim 1: Zhou is directed to a surface treatment composition comprising an inorganic pigment and a metal salt fixer. A porous clay which has a surface area from about 100 m2/g to about 400 m2/g. 
	The datasheet for Fulacolor-XW discloses an acid leached phyllosilicate (equivalent to a porous clay). One skilled in the art would have been motivated to have included Fulacolor-XW in Zhou for reactive color development and improved color intensity and sharpness of the printed image, reduced drying time, and prevents smudging (p. 1 Fulacolor-XW datasheet). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected Fulacolor-XW as the pigment of choice in Zhou. 
	The surface area Fulacolor-XW is the same porous clay of the present invention that has a surface area from about 100 m2/g to about 400 m2/g. Case law holds that a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
	Regarding claim 2: The oil absorption of Fulacolor-XW is 108g oil/100g (p. 1 Fulacolor-XW datasheet). 
	Regarding claim 3: Fulacolor-XW is defined as a porous clay that includes a hydrous aluminium phyllosilicate. 
	Regarding claim 5: The ink pigment fixation agent is a metallic salt. 
	Regarding claim 6: The metallic salt includes an anion selected from chlorides, iodides, bromides, nitrates, sulfates, sulfites, phosphates, chlorates, acetates, carboxylates and combinations thereof.
	Regarding claim 7: The metallic salt includes a cation selected from such as sodium, calcium, copper, nickel, magnesium, zinc, barium, iron, aluminum and chromium ions.
	Regarding claim 8: The amount of fixer is 2-10 kg/Ton, or 0.22-1.65 wt% ([0023] Zhou). 
	Regarding claim 9: The composition comprises a polymeric binder. 
	Regarding claim 10: The composition comprises water-soluble and/or water-dispersible polymeric carrier. (abstract Zhou). 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764